1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5

6
     Attorney for Defendant THEODORE WILLIAMS
7

8

9

10                              UNITED STATES DISTRICT COURT
11                             EASTERN DISTRICT OF CALIFORNIA
12

13   THE UNITED STATES OF AMERICA,                  )     Case No. 1:12-CR-00135-LJO
                                                    )
14                           Plaintiff,             )     STIPULATION AND PROPOSED ORDER
                                                    )     TO CONTINUE INITIAL APPEARANCE
                    vs.                             )
15                                                        ON SUPERSEDING VIOLATION
                                                    )
     THEODORE WILLIAMS,                             )     PETITION
16
                                                    )
17                          Defendant.              )     Date: December 9, 2019
                                                    )     Time: 2:00 p.m.
18                                                  )     Court: Hon. Erica P. Grosjean
                                                    )
19

20

21
            IT IS HEREBY STIPULATED by the defendant, THEODORE WILLIAMS, by and
22
     through his counsel, Serita Rios, and the United States of America, by and through its counsel,
23
     Assistant United States Attorney, Jessica Massey, that the Initial Appearance on the
24

25   Superseding Violation Petition may be continued to December 16, 2019.

26          The continuance is requested by counsel for defendant, THEODORE WILLIAMS, as
27
     attorney Serita Rios will be out of the county on December 9, 2019, and unavailable to appear
28
     for the currently scheduled Initial Appearance hearing.




                                                    -1-
1             The parties stipulate that the ends of justice are served by the Court excluding such time,
2
     so that counsel for the defendant may be present for the hearing. The parties further stipulate
3
     that the ends of justice served by continuing the case as requested outweigh the interest of the
4

5
     public and the defendant in a trial within the original date prescribed by the Speedy Trial Act.

6

7             IT IS SO STIPULATED.
8

9
              Dated: December 4, 2019
10
                                                                      /s/ SERITA RIOS
11                                                                    _____________________
                                                                      Serita Rios
12                                                                    Attorney for Defendant
13
              Dated: December 4, 2019
14
                                                                      /s/ JESSICA MASSEY
15                                                                    _______________________
                                                                      Jessica Massey
16
                                                                      Assistant United States Attorney
17

18
     -------------------------------------------------------------------------------------------------------------------------
19

20

21

22

23

24

25

26

27

28




                                                                -2-
1                                                 ORDER
2
              Pursuant to the stipulation of the parties and for the reasons provided, the Initial
3
     Appearance on the Superseding Violation Petition will be continued to December 16, 2019.
4

5
     Furthermore, time under the Speedy Trial Act will be excluded for this period because the

6    interests of justice served by continuing the case as requested outweigh the interest of the public
7    and the defendant in a trial within the original date prescribed by the Speedy Trial Act.
8

9
     IT IS SO ORDERED.
10

11      Dated:     December 5, 2019                            /s/
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -3-
